F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           MAY 17 2005
                             FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                  Clerk


    RONALD L. CALVERT,

                 Plaintiff-Appellant,
                                                         No. 04-1430
     v.                                           (D.C. No. 00-BB-294 (MJW))
                                                           (D. Colo.)
    ROADWAY EXPRESS INC.,

                 Defendant-Appellee.


                             ORDER AND JUDGMENT            *




Before EBEL , McCONNELL , and TYMKOVICH , Circuit Judges.


          After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff-appellant Ronald L. Calvert, appearing pro se, appeals from the

magistrate judge’s grant of summary judgment to defendant-appellee Roadway

Express Inc. on his claims of race discrimination and retaliation under Title VII,

42 U.S.C. §§ 2000e to 2000e-17, and disability discrimination under the

Americans with Disabilities Act, 42 U.S.C. §§ 12101-12213. We have

jurisdiction under 28 U.S.C. § 1291.

      The case was decided by Magistrate Judge Boyd N. Boland by consent of

the parties. See 28 U.S.C. § 636(c)(1); R. doc. 62. Appellant does not challenge

the magistrate judge’s decision to grant summary judgment to appellee. We will

neither manufacture arguments for a party nor sift through the record to find

support for a party’s arguments.   Sil-Flo, Inc. v. SFHC, Inc. , 917 F.2d 1507, 1513

(10th Cir. 1990). We therefore affirm, without discussion, the magistrate judge’s

decision to grant summary judgment to appellee.

      Appellant raises three issues on appeal. First, appellant argues that defense

counsel James J. Gonzales should be removed from the case because he allegedly

obtained certain documents in violation of the Health Insurance Portability and

Accountability Act of 1996 (HIPAA), Pub. L. 104-191, 110 Stat. 2087-2088, and

used them at appellant’s deposition in another case on April 5, 2001. Next,

appellant argues that Magistrate Judge Boland should be recused because he

allegedly remarked to Mr. Gonzales at a hearing on June 24, 2003: “you might


                                          -2-
want to check on a criminal record while you’re at it,” allegedly implying that

appellant had a criminal record. Aplt. Br. at 2. Finally, appellant argues that a

discovery protective order should be dismissed without prejudice because it

prevented him from obtaining documents relevant to his discrimination claim.

       Appellant’s challenge to the discovery of certain medical records used at

his deposition in another case in 2001 is without merit. Appellant concedes that

the deposition was in another case, appellant fails to demonstrate that the

documents were not lawfully in appellee’s possession at that time, and appellant

has not shown that HIPAA applied at that time,       see 45 C.F.R. § 164.534.

       We also reject appellant’s challenge to Magistrate Judge Boland’s

participation in this case. Appellee provided transcripts from the June 24, 2003

and November 4, 2003 hearings at which appellant’s medical records were

discussed. The transcripts show that Magistrate Judge Boland did not make the

remark at either hearing that appellant attributes to him.    See Aplee. App. at 1-15,

16-48. Thus, there is no evidence of bias to support recusal.

       Finally, we reject appellant’s challenge to the discovery protective order

because he failed to comply with Fed. R. Civ. P. 56(f). “Where a movant has met

the initial burden required for a grant of summary judgment, the opposing party

must either establish the existence of a triable issue of fact under Fed. R. Civ. P.

56(e) or explain why he cannot present facts to justify his opposition under Rule


                                             -3-
56(f).” Pasternak v. Lear Petroleum Exploration, Inc.     , 790 F.2d 828, 832 (10th

Cir. 1986). Thus, when appellee moved for summary judgment, appellant was

required to object to the alleged obstacle to discovery under Rule 56(f) in the

district court, rather than to wait to raise it on appeal as a challenge to the grant

of summary judgment.      See id. at 832-33. Because appellant did not do so, we

will not disturb the magistrate judge’s ruling.    See id. at 833.

       AFFIRMED.

                                                        Entered for the Court



                                                        Timothy M. Tymkovich
                                                        Circuit Judge




                                             -4-